DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Amendment filed September 30, 2022 has been entered. Claims 1, 5, 6, and 9 have been amended; claims 11-27 have been withdrawn. 

Status of the Rejection
All 35 U.S.C. § 103 rejections from the previous office action are maintained and modified only in response to the amendments to the claims.
New ground of claim objection for claim 1 is necessitated by the amendments as outlined below.

Claim Objection
Claim 1 is objected to because of the following informalities:  
Claim 1, line 13: please amend “; and” to “; [[and]]”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (JP 2010029104A1, English translation) and in view of Edgson et al. (US 6114176A) and Curole et al. (US 20130255955A1). 

Regarding claim 1, Arai teaches an apparatus (a pretreatment device (title and Fig.1)) for measuring the cation conductivity of a fluid sample (the limitation “for measuring the cation conductivity of a fluid sample” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Arai teaches the pretreatment device for measuring the number of fungi from the impedance change of the test liquid (abstract). The device also comprises conductivity meters 4, 5, and 12 shown in Fig.1 and the conductivity meters are configured to measure conductivity of a fluid sample [para. 0049]).  The apparatus comprising:
a housing (column 1 in Fig.1 [para. 0049]) having an inlet disposed at a first end of the housing (sample line 9 in Fig.1 [para. 0049]) and an outlet disposed at a second end of the housing (the line connecting the downstream of the column 1 and the conductivity meter 5 in Fig.1 [para. 0049]), the second end opposite the first end (Fig.1 shows that the second end opposite the first end), wherein the inlet of the housing is configured to receive the fluid sample (the fluid sample is fed to the column 1 via the sample line 9 [para. 0049]);
a second cellulose filter disposed in the housing adjacent to the outlet (a cellulose filter 8 disposed in the column 1 adjacent to the outlet, as shown in Fig.1 [paras. 0050, 0053]); 
a cation exchange resin filter disposed in the housing (an ion exchange resin 7 disposed in the housing shown in Fig.1 [paras. 0049 and 0061]),
a side inlet disposed along a length of the housing (an ion exchange resin cleaning line 13 shown in Fig.1 of Arai [para. 0056]);
a side outlet disposed along the length of the housing (the line to conductivity meter 12 shown in Fig.1 of Arai [para. 0056]); and 
wherein the outlet of the housing is configured to be fluidically connected to a cation conductivity sensor configured to measure a cation conductivity of an effluent output from the outlet of the housing (The limitation “configured to measure a cation conductivity of an effluent output from the outlet of the housing” is an intended use limitation [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Arai teaches
wherein Fig.1 shows that the outlet of the column 1 is configured to be fluidically connected to a conductivity meter 5 configured to measure a conductivity of an effluent output from the outlet of the housing [para. 0049]). 

Arai teaches wherein the side inlet (i.e., the ion exchange resin cleaning line 13) is disposed on a top surface of the housing, and the side outlet (i.e., the line to conductivity meter 12) is disposed on the bottom surface of the housing, as shown in Fig.1.  Therefore, Arai does not teach the following limitations: (1) a first cellulose filter disposed in the housing adjacent to the inlet; (2) the cation exchange resin filter is disposed in the housing between the first cellulose filter and the second cellulose filter; (3) the side inlet disposed along a length of the housing between a position of the first cellulose filter and a position of the second cellulose filter; and (4) the side outlet disposed along the length of the housing between the position of the first cellulose filter and the position of the second cellulose filter. 
Edgson teaches a device for measuring the concentration of urea or a similar substance in a composition solution (Co. 1, Lns 6-8). Edgson further teaches the device (Fig.7) comprising a housing (the reactor column 10) having an inlet (15 in Fig.7) disposed at a first end of the housing and an outlet (16 in Fig.7) disposed at a second end of the housing, a first cellulose filter 13 disposed in the housing adjacent to the inlet, and a second cellulose filter 14 disposed in the housing adjacent to the outlet (Col. 5, Ln 43-Col. 6, Ln 19). 
Arai and Edgson are considered analogous art to the claimed invention because they are in the same field of measuring concentration of substance in a solution. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a cellulose filter disposed in the housing adjacent to the inlet of the column of Arai, as taught by Edgson, because the added filter would prevent larger particles from entering the column (Col. 5, Lns 51-52 in Edgson). Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). 
With the added first cellulose filter disposed in the housing adjacent to the inlet, the cation exchange resin filter is then disposed in the housing between the first cellulose filter and the second cellulose filter. However, modified Arai still does not teach the following two limitations: (3) the side inlet disposed along a length of the housing between a position of the first cellulose filter and a position of the second cellulose filter; and (4) the side outlet disposed along the length of the housing between the position of the first cellulose filter and the position of the second cellulose filter.  
Curole teaches water processing systems and methods (title). Fig.3 shows a system for water processing. Feed water 310 is introduced to a first filter 330 (corresponding to the first cellulose filter in this instant application) for removing particulate matter 332.  After the particulate matter 332 is filtered out, chemicals 340 is added to the feed water stream 310. Note that the chemicals 340 is added from a side inlet, as shown in Fig.3. Feed water 310 then passes through a deaerator 350, a membrane 312, and ion exchanger 320 disposed adjacent to the outlet 322, as shown in Fig.3 [paras. 0041-0047 ]. Typical Ion exchangers are ion-exchange resins, as evidenced by https://en.wikipedia.org/wiki/Ion_exchange. Thus, the ion exchanger 320 corresponds to the second cellulose filter disposed adjacent to the outlet. The feed water enters membrane 312 for a first desalination process by which feed water 312 is separated into a permeate stream 314 and a reject stream 316 [para. 0044], and the reject stream 316 corresponds to the side outlet, as shown in Fig.3. The side inlet 340 and side outlet 316 are disposed between the first cellulose filter 330 and the second cellulose filter 320, as shown in Fig.3. Therefore,  Curole teaches wherein the side inlet disposed between a position of the first cellulose filter and a position of the second cellulose filter; and the side outlet disposed between the position of the first cellulose filter and the position of the second cellulose filter.  
Modified Arai and Curole are considered analogous art to the claimed invention because they are in the same field of water processing system and method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the positions of the side inlet and side outlet in modified Arai to place the side inlet disposed between a position of the first cellulose filter and a position of the second cellulose filter, and the side outlet disposed between the position of the first cellulose filter and the position of the second cellulose filter, as taught by Curole. The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). Furthermore, the selection of the positions of the side inlet and side outlet, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. 

Regarding claims 2-3, modified Arai teaches the apparatus of claim 1, wherein the first cellulose filter comprises a 0.45 μm cellulose filter, of instant claim 2, wherein the second cellulose filter comprises a 0.45 μm cellulose filter, of instant claim 3 (Arai teaches wherein the filter 8 has a size of approximately 0.45 μm and thus the first and second cellulose filters of modified Arai as outlined in the rejection of claim 1 would have a filter size of approximately 0.45 μm [para. 0051]).

Regarding claim 4, modified Arai teaches the apparatus of claim 1, wherein the cation exchange resin filter is formed of a material comprising acidic functional groups (Arai teaches wherein the ion exchange resin 7 is formed of a material comprising acidic functional groups (i.e., a strongly acidic cation exchange resin [para. 0061])).

Regarding claim 5, modified Arai teaches the apparatus of claim 1, wherein the side inlet and side outlet are aligned with the cation exchange resin filter (see Fig.1 of Arai).

Regarding claim 6, modified Arai teaches the apparatus of claim 1, wherein the side inlet is configured to be fluidically connected to a fluid source (Arai teaches wherein the side inlet (i.e., the ion exchange resin cleaning line 13) is configured to be fluidically connected to a fluid source (the sterile water tank 10 [para. 0055] in Fig.1).

Regarding claim 7,  modified Arai teaches the apparatus of claim 6, comprising a source of regeneration fluid fluidically connected to the side inlet (Arai teaches wherein a source of regeneration fluid (i.e., the sterile water tank 10 in Fig.1) fluidically connected to the side inlet (i.e., the ion exchange resin cleaning line 13);  the regeneration liquid is supplied from the ion exchange resin cleaning line 13 to the column 1 [para. 0056]).

Regarding claim 9, modified Arai teaches the apparatus of claim 1, wherein a distance between the side inlet and the inlet of the housing is less than a distance between the side outlet and the inlet of the housing (since the side outlet is located at downstream of the side inlet, as shown in Fig.1 of Arai and Fig. 3 of Curole, a distance between the side inlet and the inlet of the housing is less than a distance between the side outlet and the inlet of the housing).

Regarding claim 10, modified Arai teaches the apparatus of claim 1, comprising the cation conductivity sensor (Arai teaches wherein the apparatus comprising the cation conductivity sensor (the conductivity meter 5 in Fig.1)).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Arai, Edgson, and Curole, as applied to claim 7 above, and further in view of Li et al. (CN 210419536U). 
Regarding claim 8, modified Arai teaches the apparatus of claim 7.  Arial further discloses the regeneration of the ion exchange resin using a regeneration liquid [para. 0056].
Modified Arai does not teach the material of the regeneration liquid and thus fails to expressly teach wherein the source of regeneration fluid comprises a source of hydrochloric acid or sulfuric acid.
Li teaches an ion exchange resin fluidized bed device (title). Li further teaches wherein the regeneration fluid for regenerating the ion exchange resin comprises hydrochloric acid [para. 0069]. 
Modified Arai and Li are considered analogous art to the claimed invention because they are in the same field of solution treatment with the ion exchange resin technology. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the generically disclosed regeneration fluid of modified Arai with the regeneration fluid comprising hydrochloric acid, as taught by Li. The simple substitution of one known element for another (i.e., one regeneration fluid comprising hydrochloric acid for another) is likely to be obvious when predictable results are achieved (i.e., regeneration of resin) [MPEP § 2143(B)].

Response to Arguments
Applicant's arguments, see Remarks Pgs. 1-2, filed 9/30/2022, with respect to the 35 U.S.C. § 103 rejections have been fully considered and are not persuasive.  
Applicant’s Argument #1:
Regarding claims 1-7 and 9-10, applicant argues that Arai's ion exchange resin cleaning line 13 is disposed on a top surface of the housing, and Arai's line to conductivity meter 12 is disposed on a bottom surface of the housing, and the two lines are not disposed "between the position of the first cellulose filter and the position of the second cellulose filter," as are the claimed side inlet and side outlet. 
Examiner’s Response #1:
The applicant’s arguments are noted, but are moot in view of the new grounds of rejection of claim 1 above. Arai teaches wherein the side inlet (i.e., the ion exchange resin cleaning line 13) is disposed on a top surface of the housing, and the side outlet (i.e., the line to conductivity meter 12) is disposed on the bottom surface of the housing, as shown in Fig.1.  Therefore, Arai does not teach the following limitations: (1) a first cellulose filter disposed in the housing adjacent to the inlet; and (2) the cation exchange resin filter is disposed in the housing between the first cellulose filter and the second cellulose filter. However, Curole (US20130255955A1) teaches wherein the side inlet (340 in Fig.3) disposed between a position of the first cellulose filter (filter 330) and a position of the second cellulose filter (ion exchanger 320); and the side outlet (reject 316) disposed between the position of the first cellulose filter and the position of the second cellulose filter, as shown in Fig.3 in Curole. Modified Arai and Curole are considered analogous art to the claimed invention because they are in the same field of water processing system and method. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the positions of the side inlet and side outlet in modified Arai to place the side inlet disposed between a position of the first cellulose filter and a position of the second cellulose filter, and the side outlet disposed between the position of the first cellulose filter and the position of the second cellulose filter, as taught by Curole. The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (MPEP 2143(A)). Furthermore, the selection of the positions of the side inlet and side outlet, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. 
Applicant’s Argument #2:
Regarding claim 8, applicant argues that all of the dependent claims are patentable for at least similar reasons as those for which the claims from which they depend are patentable. 
Examiner’s Response #2:
The applicant’s arguments are noted, but are moot in view of the new grounds of rejection of claim 1 above and the Examiner’s Response #1 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S.Q./Examiner, Art Unit 1795

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795